DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
Specification
The disclosure is objected to because of the following informalities: the specification received 3/3/2022 is objected to because the patent number reads 10/722,708, this should read 10,722,708.  
Appropriate correction is required.
Response to Arguments
Finality of the office action. Applicant has requested that the finality of the previous office action be withdrawn in that the claims presented in the current case (16/897,392) are more broad in nature and not the same.  It is first noted that the independent claims are identical, the dependent claims have some minor word variations.  However, even if the claims presented in the current case are more broad, 
Specification amendment.   The examiner thanks applicant for amending the specification however the patent number is not correct and should read US Patent No. 10,722,708.  This is considered a minor informality.  
The double patenting rejections, presented in the Non-Final Office action, are withdrawn. 
Applicant's arguments filed 3/3/2021, with respect to the 35 USC § 102 under Boggs II, have been fully considered but they are not persuasive. Applicant argues that the claims, as amended are novel over Boggs II.   The amended language recites “and wherein the first signal is applied during a filling phase and the second signals is applied to trigger micturition and/or applied during a voiding phase.”  However, Boggs II, clearly discloses continence demand” and “micturition demand” signals (see paragraphs 0042-0043).  The continence demand input is to inhibit bladder function, which would clearly be to inhibit bladder contraction and is during the filling phase.   The  micturition demand signal is to trigger micturition which is the emptying of the bladder, it triggers contractions.  Therefore the first signal continence demand inhibits contraction, thus allowing filling and the second signal micturition demand causes contraction and thus voiding/micturition of the bladder.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 47-49, 51-55 and 57-65  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boggs II, et al US 2009/0326603.
Regarding claims 47, 55, 58-60:  Boggs discloses an implanted apparatus  (figure 3 and paragraph 0047) for stimulating neural activity in a pudendal nerve (abstract and paragraphs 0013-0014) comprising; a transducer 18 (figure 3) to apply a signal to the nerve (paragraphs 0013-0014 and 0030); a controller 12 (figure 3) coupled to the transducer and controlling the signal to be applied to the transducer; wherein the controller is configured to cause the transducer to apply a first signal that stimulates neural activity in the pudendal nerve to produce a first physiological response, and to apply a second signal that stimulates neural activity in the pudendal nerve to produce a second physiological response, wherein the first and second physiological responses are different (paragraph 0014).  Boggs II further discloses wherein the first signal is applied during the filling phase (paragraph 0042) and the second signal is applied to trigger micturition (paragraph 0043).  The amended language recites “and wherein the first signal is applied during a filling phase and the second signals is applied to trigger micturition and/or applied during a voiding phase.”  Boggs II, discloses continence demand” and “micturition demand” signals (see paragraphs 0042-0043).  The continence demand input is to inhibit bladder function, which would clearly be to inhibit bladder contraction and is allowing filling therefore this would be during the filling phase.   The  micturition demand signal is to trigger micturition which is the emptying of the bladder, it triggers contractions.  Therefore the first signal continence demand inhibits micturition demand causes contraction and thus voiding/micturition of the bladder.  
Regarding claims 48 and 64:  Boggs discloses two transducers and the signals are electrical signals and the transducers apply the electrical signals (“one or more electrodes”, paragraph 0031, and 0047-48).
Regarding claims 49, 57 and 61:  Boggs discloses that the first and second physiological responses are to either invoke or inhibit bladder contractions which is considered to be increase bladder capacity and also increase bladder voiding efficiency (paragraph 0014).
Regarding claims 51-52 and 62-63: Boggs discloses that the apparatus comprises a detector, considered to be a sensor, to detect physiological parameters, the controller is coupled to the detector and applies signals when a threshold is met (paragraph 0046).
Regarding claim 53:  Boggs discloses an input unit which is external and considered to be the neuromodulation apparatus, and the input unit allows the subject to enter data to cause the first and second signals to be applied (“manual control”, paragraph 0042 and figures 3-5).
Regarding claim 54:  Boggs discloses that the apparatus is partially implanted (figure 3).  
Regarding claim 65:  Boggs discloses unilateral stimulation in figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding claim 66:  Boggs discloses an implanted apparatus  (figure 3 and paragraph 0047) for stimulating neural activity in a pudendal nerve (abstract and paragraphs 0013-0014) comprising; a transducer 18 (figure 3) to apply a signal to the nerve (paragraphs 0013-0014 and 0030); a controller 12 (figure 3) coupled to the transducer and controlling the signal to be applied to the transducer; wherein the controller is configured to cause the transducer to apply a first signal that stimulates neural activity in the pudendal nerve to produce a first physiological response, and to apply a second signal that stimulates neural activity in the pudendal nerve to produce a second physiological response, wherein the first and second physiological responses continence demand” and “micturition demand” signals (see paragraphs 0042-0043).  The continence demand input is to inhibit bladder function, which would clearly be to inhibit bladder contraction and is allowing filling therefore this would be during the filling phase.   The  micturition demand signal is to trigger micturition which is the emptying of the bladder, it triggers contractions.  Therefore the first signal continence demand inhibits contraction, thus allowing filling and the second signal micturition demand causes contraction and thus voiding/micturition of the bladder.  However, Boggs II does not specifically disclose multiple apparatuses.  A mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F .2d 699, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI. B.  It would be obvious to one of ordinary skill in the art to use either one apparatus capable of neuromodulation for bladder control or to use two apparatuses one which stimulates micturition and one that stimulates continence.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792